Concurring and Dissenting Opinion by
Hoffman, J.:
I do not agree that appellant has waived his claim of double punishment for the reasons set forth in my Concurring and Dissenting Opinion in Commonwealth v. Walker, 234 Pa. Superior Ct. 433, 438, 340 A.2d 858, 860 (1975); and, therefore, I would address the merits of appellant’s argument.
Appellant contends that because sentence was imposed on the charge of rape,1 the lower court erred in imposing additional sentences on the charges of assault and battery with intent to ravish2 and corrupting the morals of a minor.3 Assault and battery with intent to ravish merges with the charge of rape, Commonwealth ex rel. Shaddock v. Ashe, 340 Pa. 286, 17 A.2d 190 (1940), and, therefore, appellant cannot be sentenced on both charges. In Commonwealth v. Cox, 209 Pa. Superior Ct. 457, 228 A.2d 30 (1967), we held that if the only acts on which a charge of corrupting could be based were the fornication itself, or acts clearly related to the fornication, then the crime of corrupting merges with the crime of rape. That is the situation in the instant case.
I would remand for resentencing.

. Act of June 24, 1939, P.L. 872, §721; as amended, May 12, 1966, P.L. 84, §1; 18 P.S. §4721.


. Act of June 24, 1939, supra; 18 P.S. §4722.


. Act of June 24, 1939, supra; added June 3, 1953, P.L. 277, §1, as amended July 25, 1961, P.L. 848, §1; 18 P.S. §4532.